Mr. Chief Justice Thompson delivered the opinion of the court: This appeal is from a judgment of the circuit court of Whiteside county confirming an order of the Commerce Commission permanently suspending certain rates proposed to be put into effect by appellant May 1, 1920. All of the questions presented on this record have been considered and decided in Bell Telephone Co. v. Commerce Com. 304 Ill. 357. For the reasons given in the opinion filed in that case the judgment is reversed and the cause is remanded to the circuit court of Whiteside county, with directions to remand to the Commerce Commission to determine whether or not the proposed rates are just and reasonable, and if not, to determine what are just and reasonable rates and to fix the same. Reversed and remanded, with directions.